DETAILED ACTION
This is the first Office Action on the merits based on the 16/827,479 application filed on 12/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 are 34-36 are currently pending and considered below. 

Election/Restrictions
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 and 03/23/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 20 and 34 are objected to because of the following informalities:  
In Claim 20 line 6, the limitation “selector mechanism” should be “ weight selector assembly”
In Claim 34 Lines 11-12, the limitation “weight selector mechanism” should be “weight selector assembly”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Biasing element in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 15-16, 19-31, and 34-35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svenberg (US Patent No. 2013/0324375).

    PNG
    media_image1.png
    385
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    536
    media_image2.png
    Greyscale

Regarding claim 1, Svenberg discloses an adjustable barbell (Weight apparatus 21; Figure 16; i.e., the exercise device is a barbell type device that contains the same structures as 

Regarding claim 2, Svenberg discloses the first weight 27’ is fixed to the selector housing.(i.e., the weight 27’ is fixed to the housing 35 by the bar 55)
 
Regarding claim 3, Svenberg discloses the weight selector assembly further comprises a rod (Bar 55; Figures 3 and 16) movably coupled to the bar (i.e., the bar 55 is disposed within the handle 33a,b) such that the rod moves along an axial direction of the bar responsive to a 

Regarding claim 6, Svenberg discloses comprising a detent assembly (The detents/teeth 85 part of the ring 71 and 85; Figure 4; i.e., the selector ring is the inside of ring 67a that contains the gear 71 and teeth 85 integrally locked within the ring 67a; Figure 4 and 16; teeth 85 are detents that lock the ring 67a) configured to urge the selector knob 67a toward one of a plurality of predetermined rotational positions (i.e., the ring/selector knob 67a stays in certain positions through the detents of teeth 85)

Regarding claim 7, Svenberg discloses the weight selector assembly 35 includes a selector ring (Gear 71 and teeth 85 form a selector ring on one side of the ring/knob 67a seen in Figures 5 and 16) rotatably coupled to the selector housing (i.e., the gear 71 is coupled to knob 67a which is rotated within the anchorage/selector housing 35), and wherein the selector knob 67a is fixed to the selector ring such that the rotation of the selector knob rotates the selector ring (i.e., if the knob 67a is rotated gear 71 is rotated as they are directly coupled to each other).  

Regarding claim 8, Svenberg discloses a plunger (Spring Loaded lock 87; Figures 5 and 16) and a biasing element (Spring 89; Figures 5 and 16; i.e., the specification identifies the biasing element as being a coiled spring in Para. [0095]) that urges the plunger toward the selector ring (i.e., the spring 89 urges lock 87 to the selector ring teeth 85 as seen in Figure 5), 

    PNG
    media_image3.png
    443
    550
    media_image3.png
    Greyscale

Regarding claim 9, Svenberg discloses the selector ring comprises one or more markings (i.e., see annotated Figure 16 above, the markings are shown at the top of the ring as seen in Figure 16 configured to indicate a selected weight of the adjustable barbell.  

Regarding claim 10, Svenberg discloses the weight selector assembly comprises a gear assembly (Bevel gear arrangement including gear 73 and pinion 59 on axle 61; Figure 5) configured to convert the rotation of the selector ring 71 to an axial movement of the rod 55 


Regarding claim 15, Svenberg discloses the weight selector assembly is one of a pair of weight selector assemblies (Anchorages 35, 39 and Rings 67a; Figure 16), each coupled to an opposite end of the bar 33a,b and each being independently operable to selectively couple one or more of the removable weights 27’ to the respective end of the bar (i.e., the anchorages 35,39 and rings 67a are on both ends of the bar 33 and are capable of being independently rotated to attach weights 27’)

Regarding claim 16, Svenberg discloses each of the plurality of removable weights comprises a plurality of interlocking features (Female portion 47 and a male portion 49; Figures 1, 6-9) arranged peripherally on each major face of the removable weight (i.e., each joint is placed peripherally on both sides of the weight plate; Para. [0024] “Each weight disc 29 has, on one side, a female V-shaped dovetail joint portion 47 and, on an opposite side, a male V-shaped dovetail joint portion 49' (FIG. 1)”).  

Regarding claim 19, Svenberg discloses a detent assembly (The detents/teeth 85 of selector ring 71,85 and plunger 87; Figure 4; i.e., the first gear 71 has detents for locking the selector ring 67a; Figure 4 and 16) configured to urge the selector knob 67a toward one of a 

Regarding claim 20, Svenberg discloses the detent assembly comprising: an over-center mechanism (Detents/teeth 85 and selector ring 71,85; Figures 5 and 16)  having: a plurality of stable positions (i.e. stable positions are the open spaces of the teeth 85) correspond to the plurality of predetermined rotational positions of the selector knob, wherein each of the plurality of predetermined rotational positions of the selector knob is a position in which the selector mechanism selectively couples one or more of the plurality of removable weights to the handle assembly (i.e., each detent can be a lock  for each increment of the bar 55 that selects onto each of the plurality of weights); and a plurality of unstable positions (i.e., the protruding tabs of the teeth 85) that correspond to rotational positions of the selector knob between the predetermined rotational positions. 
 
Regarding claim 21, Svenberg discloses the over-center mechanism includes: a selector ring (Gear 71 and teeth 85 form a selector ring on one side of the Knob 67a; Figure 5) rotatably coupled to the selector housing 35,37 and fixed to the selector knob 67a such that rotation of the selector knob rotates the selector ring (i.e., the selector knob 67a has the selector ring 71,85 fixed on one side of the knob and is rotatbly coupled to the anchorage/selector housing 35; Figures 5 and 16); and a cam (The detents/teeth 85 are multiple cams; Figures 5 and 16; i.e., the teeth and the circular piece holding all the teeth can be considered a cam) with raised surfaces disposed on an inner surface of the selector ring, which raised surfaces are 

Regarding claim 22, Svenberg discloses the raised surfaces comprise hills (Teeth 84 can be considered very steep hills having a top and steep linear surface and a trough) having generally straight sloping sides (i.e., the side of the teeth are straight sloping sides heading towards a trough) that meet at a peak and terminate at a trough.  

Regarding claim 23, Svenberg discloses a cam follower (In another interpretation the Plunger 87 can be considered a cam follower; Figure 5; i.e., the plunger has multiple teeth 91 that engages with the cam 85) that engages the cam. 
 
Regarding claim 24, Svenberg discloses the cam follower is biased into the engagement with the cam to urge the over-center mechanism toward a stable position of the plurality of stable positions, wherein the plurality of detents correspond to the stable positions.  

Regarding claim 25, Svenberg discloses the cam follower 87 is biased radially outward from a longitudinal axis of the bar (i.e. the plunger has a spring 89 that biases the plunger/cam follower 87 outwards from the bar 55)

Regarding claim 26, Svenberg discloses the cam follower 87 includes an engagement end (Teeth 91 of plunger 87; Figure 5) tapered to a size such that the engagement end can engage any of the detents. (i.e., the plunger 87 engages the detents through teeth 91)

Regarding claim 27, Svenberg discloses the plurality of detents correspond to the stable positions (i.e., detents are the stable positions when the plunger 87 engages with the teeth 91).  
Regarding claim 28, Svenberg discloses an adjustable barbell system comprising: the adjustable barbell of claim 3; the plurality of removable weights 27; and a base (Base 23; Figure 1) configured to support the adjustable barbell 21, wherein the base 23 is configured to automatically unlock the adjustable barbell for weight adjustment when the adjustable barbell is placed on the base (i.e., the protrusion 93 unlocks the barbell for weight selection when protrusion 93 contacts plunger 87; Para. [0029] “When the bar 31 is lifted from the bar seat 53 (FIG. 11), the protrusion 93 is removed from the opening 95, the spring 89 forces the lock 87 to the first position, and the teeth 85 and 91 engage to prevent rotation of the handle 33 relative to the anchorage 35.”).  

Regarding claim 29, Svenberg discloses the adjustable barbell comprises a locking mechanism (The plunger 87 in another interpretation can be a locking mechanism that can lock the selector knob; Figures 5 and 16) configured to resist rotation of the selector knob 67a relative the bar 33a,b when the adjustable barbell is removed from the base 23. (i.e., the 

Regarding claim 30, Svenberg discloses the base 23 includes a lock disengagement pin (Protrusion 93; Figure 2) configured to actuate a locking pin (Plunger 87; Figure 5) of the adjustable barbell when the adjustable barbell is placed on the base  (i.e., the plunger locks the weight plates when removed from the base and locks it in the base; See Figures 10 and 11)  .  

Regarding claim 31, Svenberg discloses the locking pin 87 is biased toward a locked configuration in which the locking pin interferes with rotation of the selector knob (i.e., the plunger is in a locked position due to the spring 87 when not in the base causing the selector knob to stay locked).  

Regarding claim 34, Svenberg discloses an adjustable barbell (Weight apparatus 21; Figure 16; i.e., the exercise device is a barbell type device that contains the same structures as presented in the application)  comprising: a plurality of weights (Weight disks 27; Figures 1-16); and a handle assembly (Bar 33a,b, Ring 67a, and anchorages 35,39; Figure 16; Figure 16 depicts the same anchorage assembly containing the bevel gears of Figure 1 but contains a ring assembly 67a that replaces the ends 37,41 of the bar 33 and the ring 67 of Figure 1 and 3; Para. [0042-0043]) comprising: a bar (Bar 33a,b; Figures 1 and 5); and a weight selector assembly (Anchorages 35, 39 and Rings 67a; Figure 16) comprising: a selector housing (Anchorages 35, 39; Figure 16) fixed to the bar 33 and a selector knob (Ring 67a; Figure 16) rotatably coupled to 

Regarding claim 35, Svenberg discloses the over-center mechanism includes: a selector ring (Gear 71 and teeth 85 form a selector ring on one side of the Knob 67a; Figure 5) rotatably coupled to the selector housing 35,37 and fixed to the selector knob 67a such that rotation of the selector knob rotates the selector ring (i.e., the selector knob 67a has the selector ring 71,85 fixed on one side of the knob and is rotatbly coupled to the anchorage/selector housing 35; Figures 5 and 16); and a plurality of cams (Plurality of Teeth 85; Figure 5) with raised surfaces disposed on an inner surface of the selector ring (i.e., the teeth 85 are raised tabs), which cams are interspersed between a plurality of detents (i.e., open spaces between the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Svenberg (US Patent Publication No. 2013/0324375).

Regarding claim 17, Svenberg discloses each of the plurality of removable weights comprises a plate having first and second opposing major faces (i.e., the weight disc/plate 27 has a first face and second face) , and wherein each of the removable weights comprises a tab (Male v tail joint 49; Figures 1, 6-9) extending from one of the first and second opposing major faces and a aperture (Female v tail joint 47; Figures 1, 6-9) formed in the other one of the first but does not teach a plurality of tabs/apertures on each side of the weight plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple male/female v tail joints on each side of the weight discs to allow for a more secure connection of the weight plates to each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claim 36 is allowed.
Claims 4-5, 11-14, 18, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784